Citation Nr: 0503329	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-33 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative arthritis of the right knee, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of right knee surgery, with insufficient ligament, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for service-connected 
residuals of right wrist injury with surgery and arthritic 
change, currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
October 1989.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in December 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at Atlanta, 
Georgia, in October 2004; a transcript of that hearing is 
associated with the claims file.

The Board notes that at the veteran's October 2004 hearing, 
he indicated that he wished to file claims for symptomatic 
scarring on his right knee and right wrist.  Such issues are 
referred to the RO for appropriate action. 

The Board observes that, following certification of the 
record to the Board, the veteran submitted additional 
evidence consisting of VA treatment records.  In connection 
with the submission of such evidence, the veteran waived RO 
consideration of the newly submitted evidence.  Therefore, 
the Board may properly consider such evidence.  See 38 C.F.R. 
§ 20.1304 (2004).

Pertinent to the veteran's service-connected degenerative 
arthritis of the right knee, the December 2002 rating 
decision on appeal granted an increased rating, to 20 
percent, effective September 20, 2002.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of a 20 
percent rating is not a full grant of the benefit 


sought, and since the veteran did not withdraw his claim of 
entitlement to an increased rating, the matter remains before 
the Board for appellate review.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  The veteran's service-connected degenerative arthritis of 
the right knee is manifested by limitation of flexion to 30 
degrees, with pain, and extension to neutral or zero degrees.  

3.  The veteran's service-connected residuals of right knee 
surgery, with insufficient ligament, are manifested moderate 
medial lateral laxity and subjective complaints of pain and 
tenderness along the medial/lateral joint line. 

4.  The veteran's service-connected residuals of right wrist 
injury with surgery and arthritic change are manifested by 
limitation of ulnar deviation to 35 degrees, full ranges of 
dorsiflexion, palmar flexion, and radial deviation, 
subjective complaints of wrist pain and discomfort, and a 
healing scaphoid fracture.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 
percent for degenerative arthritis of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5010-5260 (2004).

2.  The criteria for entitlement to a rating in excess of 20 
percent for residuals of right knee surgery, with 
insufficient ligament, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 
(2004).

3.  The criteria for entitlement to a rating in excess of 10 
percent for residuals of right wrist injury with surgery and 
arthritic change, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5215 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board observes that the veteran filed his claims for 
increased ratings in September 2002, after the enactment of 
the VCAA.  The RO's initial decision was issued in December 
2002, after the veteran had been provided notice of the VCAA 
provisions in September 2002, in accordance with Quartuccio 
and Pelegrini II, supra. 

In September 2002, the RO sent the veteran a letter 
explaining his role in the claims process and asking him to 
submit certain information.  The letter explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, employment records, or other records from 
Federal agencies, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The RO also indicated that it was still the 
veteran's responsibility to support his claims with 
appropriate evidence and provided him with information 
relevant to how to submit any evidence he wished considered 
in connection with his claims.  Additionally, the veteran was 
notified VA would request private treatment records if he 
completed an Authorization for Release of Information form.  
The letter also informed the veteran that he could help with 
his claims by informing the RO of any additional information 
or evidence he wished VA to obtain and to send any necessary 
evidence as soon as possible.  The veteran was advised that 
evidence demonstrating that the veteran's disabilities had 
worsened was necessary to establish entitlement to an 
increased rating.  

Furthermore, the December 2002 rating decision and November 
2003 statement of the case specifically advised the veteran 
of the evidence and applicable criteria for rating his 
service-connected disabilities.  The statement of the case 
also advised the veteran of the adjudicative actions taken, 
the evidence the RO had considered in denying the claims, the 
evidence the veteran still needed to submit to substantiate 
his claims, and the relevant laws and regulations, including 
VA's duties to assist under 38 C.F.R. § 3.159, with reference 
to the relevant VCAA cites in the United States Code.  

The veteran was also afforded opportunity to submit 
additional evidence and argument in support of his claims.  
Specifically, the veteran presented personal testimony in 
this case before the undersigned Veterans Law Judge.  The 
Board observes that at the time of such hearing, the veteran 
was allowed 60 days to submit additional evidence.  
Thereafter, the veteran submitted additional VA treatment 
records.  As such, the Board concludes that the veteran has 
been afforded appropriate notice under the VCAA.  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A (a), (b), and (c).  The relevant medical 
evidence of record includes VA treatment records from the 
Albany Outpatient Clinic, the Dublin VA Medical Center, and 
the Atlanta VA Medical Center as well as a December 2002 VA 
examination report.  The veteran has not identified any 
additional outstanding relevant medical evidence to be 
considered in connection with his increased rating claims.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The veteran was most recently 
afforded a VA examination in December 2002.  The Board notes 
that such was conducted by an examiner who considered factors 
relevant to the veteran's claims and that the examination 
reports contains findings pertinent to evaluation of the 
veteran's knee and wrist disabilities under governing law and 
regulations.  The Board observes that the veteran had knee 
surgery in June 2003; however, the record contains follow up 
treatment reports regarding the current condition of his 
right knee.  Also, the Board notes the veteran's 
representative's argument at the October 2004 hearing that 
the December 2002 VA examination may not be totally adequate 
as the examiner stated that he could not ascertain a proper 
McMurray test.  A McMurray test pertains to the rotation of 
the tibia on the femur to determine injury to the meniscal 
structures and the Board notes that the claims file already 
contains evidence, to include the veteran's June 2003 
arthroscopy of the right knee, of injury to meniscal 
structures.  Moreover, the veteran's knee disability is 
currently rated under diagnostic codes pertinent to 
arthritis, limitation of motion, and subluxation and 
instability.  Based on these facts, the Board concludes that 
the medical evidence of record is sufficient to evaluate the 
veteran's increased rating claims and further examination is 
not necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Factual Background

The relevant medical evidence includes VA treatment records 
from the Albany Outpatient Clinic, the Dublin VA Medical 
Center, and the Atlanta VA Medical Center as well as a 
December 2002 VA examination report.  

Right Knee

An October 2001 treatment note from the Albany VA Outpatient 
Clinic shows complaints of right knee and bodily pain.  The 
veteran stated that he fell six days previously as a result 
of his right knee giving away.  He stated that he had an 
anterior cruciate ligament repair in 1987 as a result of 
playing football.  Upon physical examination, the veteran's 
extremities showed no edema, cyanosis, or clubbing.  Pain on 
palpation of the knee was observed, but no crepitus was noted 
on manipulation.  The assessment was right knee pain, 
degenerative joint disease, and musculoskeletal pain.  

A December 2001 X-ray revealed an impression of mild 
osteoarthritic changes of the right knee; evidence of 
previous surgical hardware; and lateral meniscal 
calcification possibly due to previous trauma or arthritic 
change, to include calcium pyrophosphate deposition disease, 
gout, or renal tubular acidosis. 

An April 2002 treatment note from the Albany VA Outpatient 
Clinic reveals that the veteran had a two-month history of 
recurrent right knee pains.  He stated that he was having 
pain at rest and that the pain was worse with any kind of 
activity, to include climbing or walking down steps.  The 
veteran indicated that his right knee sometimes locked up and 
sometimes gave away.  He also stated that on occasion his 
right knee became red and swelled up.  Upon physical 
examination, the veteran's extremities were negative for 
clubbing, cyanosis, and edema.  There was pain in the lateral 
aspect of the right knee along the joint line with palpation.  
There was full range of motion and no crepitus.  Ballotte was 
negative as were anterior and posterior drawer.  The pivot 
shift was suspicious for a lateral meniscus tear.  The 
impression was possible internal derangement of the right 
knee with a past history of an anterior cruciate ligament 
repair in 1987.  

An October 2002 X-ray of the veteran's right knee revealed an 
impression of moderate narrowing of the lateral compartment 
of the right knee with associated questionable 
chondrocalcinosis that may suggest "PPD" and question 
history of trauma to the meniscus.  An October 2002 treatment 
note from the Albany VA Outpatient Clinic reflects complaints 
of severe right knee pain and, if the veteran tried to 
exercise or run, the pain was overwhelming.  Upon physical 
examination, there was no clubbing, cyanosis, or edema.  
There was pain along the lateral aspect of the right knee at 
the joint line with palpation.  The veteran had full range of 
motion and no crepitus.  Ballotte was negative as were 
anterior and posterior drawer.  The pivot shift was 
suspicious for a lateral meniscus tear.  The impression was 
severe osteoarthritis of the right knee with possible 
internal derangement.  A December 2002 X-ray of the right 
knee revealed impressions that included mild osteoarthritic 
changes of the right knee; calcification of the lateral 
meniscus may be secondary to previous trauma or arthritic 
changes or other etiology like gout or renal tubular 
acidosis; and degenerative joint disease increased compared 
to previous examination in 2000 and the chondrocalcinosis was 
not seen in the previous examination of 2000. 

A December 2002 VA examination revealed that the veteran had 
right knee anterior cruciate ligament reconstruction first 
with an arthroscope and later through an open procedure.  He 
stated that since his surgery he has had chronic knee pain.  
The veteran also indicated that his knee gives out and was 
stiff.  It was noted that he had another scope in 1995 due to 
chronic pain.  The veteran stated that any activity he did 
with his knee caused him to have pain.  He relieved such pain 
by ice, heat, medications, and rest.  The veteran indicated 
that a couple of months previously he had right knee pain so 
bad that he had to be taken to the emergency room for a pain 
shot.  He stated that his knee pain averaged a 4 out of a 10 
on a pain scale, but may go to a 9 out of 10.  The veteran 
indicated that his knee kept him awake many nights because it 
throbs or he would roll over and bump it.  

Upon physical examination, it was noted that the veteran's 
right knee had scars from previous surgical intervention, to 
include a 22-centimeter scar, lateral, and a 17-centimeter 
scar, medial.  There was no heat, effusion, or Baker's cyst.  
The veteran was able to flex his knee only to 30 degrees, at 
which point he stopped with pain, and then made it to 60 
degrees.  He extended his knee to neutral or zero degrees.  
The examiner noted that he could not really ascertain a 
proper McMurray.  There was a negative drawer sign.  The 
veteran's knee was stable and had moderate medial lateral 
laxity.  

The examiner noted X-rays from December 2002 revealed mild 
osteoarthritic changes of the right knee; calcification of 
the lateral meniscus may be secondary to previous trauma, 
arthritic changes, or other etiology like gout or renal 
tubular acidosis; status-post surgery, the metallic hardware 
had not been removed compared to the previous examination of 
September 12, 2000; and degenerative joint disease increased 
compared to previous examination in 2000 and the 
chondrocalcinosis was not seen in the previous examination of 
2000. 

The examiner diagnosed status-post surgery of the right knee 
times three; degenerative joint disease of the right knee 
increased since the 2000 examination; and, calcification of 
the lateral meniscus. 

A June 2003 record from the Atlanta VA Medical Center 
reflects that the veteran had an arthroscopy of the right 
knee, partial lateral meniscectomy with partial synovectomy, 
as well as abrasion chondroplasty of the medial and lateral 
femoral condles and femoral sulcus.  The preoperative 
diagnosis was right knee internal derangement and pain.  The 
postoperative diagnosis was right knee lateral meniscus 
tearing with synovitis.  In addition, there were chondral 
defects of the femoral condyle in the medial and lateral 
compartments, as well as the patellofemoral joint 
compartment.  

A July 2003 follow up note reveals that the veteran had mild 
anterior knee pain.  He was in an immobilizer and using 
crutches.  He had 5 degrees of extension and 90 degrees of 
flexion.  The veteran's knee was positive for quad arthrophy.  
The assessment was stable postoperatively and physical 
therapy for range of motion and quad strengthening.  An 
August 2003 treatment record reveals that the veteran was two 
months status-post right knee scope.  He had debridement of 
lateral meniscus tear and chondroplasty medial/lateral 
femoral condyles.  The veteran reported no improvement in 
symptoms as he continued to have medial and lateral joint 
pain.  He did not use a cane.  Upon physical examination, the 
veteran's central nervous system was intact.  He had minimal 
effusion in the right knee and full range of motion.  The 
medial/lateral joint line was tender to palpation and the 
veteran's anterior cruciate ligament was intact.  It was also 
noted that ligaments were otherwise intact.  X-rays revealed 
minimal degenerative joint disease.  The assessment was two 
months status-post right knee scope and it appeared that the 
veteran was having knee pain related to early degenerative 
joint disease.  

A February 2004 treatment record from the Dublin VA Medical 
Center reveals a past history of chronic osteoarthritis with 
knee pain.   The veteran stated that he sustained a torn 
anterior cruciate ligament and a right wrist fracture in the 
1980's.  Upon physical examination, the veteran's extremities 
were without clubbing, cyanosis, or edema.  

Right Wrist

A December 2002 VA examination revealed that the veteran had 
surgery on his right wrist secondary to navicular fracture in 
1986.  He complained of pain and stiffness.  The veteran 
stated that if he had to do much with his wrist, it ached 
more and he lost range of motion.  He also indicated that 
when it was rainy or watery outside, he had a lot of pain.  
The veteran stated that his wrist pain averaged a 3 out of 10 
on a pain scale, but when it was bad, it was a 7 to 8 out of 
10.  It was noted that the veteran's wrist swelled a little, 
but did not give way, lock, or feel unstable, and was 
aggravated by rainy weather and overuse.  The veteran 
relieved his wrist pain by using ice heat, pain medication, 
or rest.  He did not have any braces or orthotic devices or 
subsequent surgery.  It was noted that the veteran was right 
handed.  

Upon physical examination, the right wrist showed a 4-
centimeter scar, ventral aspect.  Such was well healed and 
nonadherent.  The wrist showed no swelling, synovial 
thickening, or discoloration.  The veteran was able to extend 
his wrist to 70 degrees and was able to flex it to 
approximately 80 degrees.  Radial deviation was approximately 
20 degrees and ulnar deviation was approximately 35 degrees.

The examiner noted that X-rays done in September 2000 
revealed no acute bony injuries; degenerative arthritic 
changes involving carpal and intercarpal joints throughout 
the wrist, possibly post-traumatic in nature; and there had 
been no significant change in the appearance of the bony 
structures when compared to a prior examination on April 11, 
1990.  

The examiner diagnosed status-post surgical intervention of 
the right wrist and degenerative joint disease of the right 
wrist with painful motion. 

A September 2004 treatment note from the Albany VA Outpatient 
Clinic reflects that the veteran had a history of 
osteoarthritis and knee pain.  He complained of right wrist 
pain for the prior four months.  It was noted that the 
veteran had a history of a facture of the right navicular in 
the distant past and had a bone graft to the area.  However, 
when the veteran used his right hand a lot, he noticed that 
he had pain along the lateral aspect of the wrist.  Any 
movement provoked the pain.  He palliates by holding the 
wrist still.  The veteran stated that the pain was slowly 
getting worse.  There was no erythema and no obvious 
deformity.  Grip strength was weaker on the right than the 
left, but the grip was 4/5 on the right.  Upon physical 
examination, the veteran's extremities were without clubbing, 
cyanosis, or edema.  He had pain with internal or external 
rotation of the right wrist and discomfort when he dripped 
with the right hand.  There was no obvious deformity along 
the incision line and there was no erythema or ecchymosis.  
An X-ray of the right wrist showed a healing scaphoid 
facture.  Also, the findings revealed some sclerosis in the 
mid to distal portion of the scaphoid consistent with a 
healing facture.  Otherwise, no acute abnormality was seen.

III.  Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected right knee and right wrist 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability beyond that which is set out herein below.  In an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Right Knee

The veteran is service connected for degenerative arthritis 
of the right knee, currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 
(38 C.F.R. § 4.27 provides that hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned), and, residuals of right knee 
surgery, with insufficient ligament, currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257.

By way of background, the Board notes that the RO established 
service connection for residuals of right knee surgery with 
arthritic changes in a July 1990 rating decision and assigned 
a 10 percent disability rating under Diagnostic Code 5010-
5257, effective October 13, 1989.  Thereafter, in a December 
1990 rating decision, the RO granted an increased rating, to 
20 percent, for residuals of right knee surgery with 
insufficient ligament under Diagnostic Code 5257, effective 
October 13, 1989.  In an October 1995 rating decision the RO 
assigned a temporary total rating pursuant to 38 C.F.R. 
§ 4.30 from September 25, 1995, to November 30, 1995, based 
on surgery; the 20 percent rating resumed thereafter.  In a 
March 1996 rating decision, the RO extended the veteran's 
convalescence rating to December 31, 1995 with the 20 percent 
rating resuming January 1, 1996.  In a February 2001 rating 
decision, the RO granted a separate 10 percent evaluation for 
degenerative arthritis of the right knee under Diagnostic 
Code 5010, effective July 20, 2000.  In the December 2002 
rating decision on appeal, the RO granted an increase, to 20 
percent, for degenerative arthritis of the right knee under 
Diagnostic Code 5010-5260, effective September 20, 2002.  The 
veteran thereafter submitted a notice of disagreement as to 
the assigned ratings for his knee disabilities.  During the 
pendency of the appeal the RO assigned a total rating based 
on surgical or other treatment necessitating convalescence 
for the period June 24, 2003, to September 30, 2003; the 20 
percent schedular rating for the veteran's residuals or right 
knee surgery, with insufficient ligament, resumed October 1, 
2003, and has remained in effect to date.

The veteran contends that he is entitled to ratings in excess 
of 20 percent for each of his service-connected right knee 
disabilities.  He states that he has pain, swelling, and 
weakness in his right knee.  The veteran also indicates that 
his knee is instable as it will give away on him.  As a 
result of such right knee difficulties, he has had four 
surgeries and occasionally uses a cane.  The veteran also 
contends that his right knee disabilities adversely affect 
his employment as a police officer.  He states that he is 
unable to run like he used to and when he walks on patrol, 
his knee swells up. 

Diagnostic Code 5257 provides for a 20 percent evaluation 
where there is moderate recurrent subluxation or lateral 
instability and a 30 percent evaluation where there is severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Codes 5257.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  A 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees, a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Diagnostic Code 5257) a separate 10 percent rating may be 
assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 
63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings 
under Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  



A.	Degenerative Arthritis of the Right Knee

The veteran is service connected for degenerative arthritis 
of the right knee, currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5260, pursuant to VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 
supra.  As indicated previously, traumatic arthritis under 
Diagnostic Code 5010 is rated under Diagnostic Code 5003, 
pertinent to degenerative arthritis established by X-ray 
findings.  Diagnostic Code 5003 provides for a rating on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  As 
such, the veteran's arthritis of the right knee has been 
rated under Diagnostic Code 5260.  Under Diagnostic Code 
5260, a 20 percent evaluation contemplates limitation of 
flexion to 30 degrees.  A 30 percent evaluation is not 
warranted unless flexion is limited to 15 degrees.  At the 
veteran's December 2002 VA examination, he was able to flex 
his knee only to 30 degrees, at which point he stopped with 
pain, and then made it to 60 degrees.  See DeLuca, supra.  A 
treatment record dated in August 2003, after the veteran's 
June 2003 knee surgery, demonstrated full range of motion.  
As flexion is not limited to 15 degrees, the veteran is not 
entitled to a rating in excess of 20 percent under Diagnostic 
Code 5260.  

The Board has contemplated whether the assignment of separate 
ratings under Diagnostic Code 5260 (limitation of flexion of 
the leg) and Diagnostic Code 5261 (limitation of extension of 
the leg) is warranted.  See VAOPGCPREC 9-04, supra.  At the 
veteran's December 2002 VA examination, his right knee 
extended to neutral or zero degrees.  While a July 2003 
treatment record indicates that the veteran's right knee 
extended to 5 degrees, the Board notes that such was less 
than a month after the veteran's June 2003 knee surgery and 
an August 2003 treatment record documents full range of 
motion of the right knee.  Therefore, the Board finds that 
absent limitation of extension, the veteran is not entitled 
to a higher or separate rating on the basis of limitation of 
motion under Diagnostic Code 5261.  



B.	Residuals of Right Knee Surgery with Insufficient 
Ligament

The veteran is also service connected for residuals of right 
knee surgery, with insufficient ligament, currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257.  A 20 percent evaluation contemplates moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation is not warranted unless there is severe recurrent 
subluxation or lateral instability.  The Board observes that 
the words "slight," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2004).  ).  It should also be noted that use of 
descriptive terminology such as "moderate" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2004).  At the December 2002 VA 
examination, it was observed that the veteran's knee was 
stable and had moderate medial lateral laxity.  Additional 
treatment records detail subjective complaints of pain and 
tenderness along the medial/lateral joint line.  See DeLuca, 
supra.  As the veteran's disability picture more nearly 
approximates moderate recurrent subluxation or lateral 
instability, the Board finds that the veteran is not entitled 
to an increased rating under Diagnostic Code 5257.

C.	General Considerations Pertaining to the Veteran's 
Right Knee Disabilities

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation for the 
veteran's right knee.  A review of the record, to include the 
medical evidence, fails to reveal any additional functional 
impairment associated with the veteran's right knee 
disabilities to warrant consideration of alternate rating 
codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation of his right knee disabilities.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

Right Wrist

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (2004).

The normal range of wrist motion is from zero to 70 degrees 
of dorsiflexion/extension, from zero to 80 degrees of palmar 
flexion, from zero to 45 degrees of ulnar deviation, and from 
zero to 20 degrees of radial deviation.  
38 C.F.R. § 4.71, Plate I.

38 C.F.R. § 4.71a, Diagnostic Code 5215 (2004) indicates that 
limitation of motion of the wrist of either the major or 
minor hand allows for a 10 percent evaluation where palmar 
flexion is limited in line with the forearm or where 
dorsiflexion is less than 15 degrees.  

Diagnostic Code 5214 allows for a 30 percent evaluation where 
there is favorable ankylosis of the major wrist in 20 degrees 
or 30 degrees dorsiflexion, a 40 percent evaluation where 
there is ankylosis of the major wrist in any other position 
except favorable, and a 50 percent evaluation where there is 
unfavorable ankylosis of the major wrist in any degree of 
palmar flexion, or with ulnar or radial deviation.  

The veteran contends that he is entitled to a ratings in 
excess of 10 percent for his service-connected right wrist 
disability.  He states that he has pain, loss of grip 
strength, and a current fracture of the right wrist.  The 
veteran also indicates that if he overuses his wrist, he has 
total loss of use of his wrist and hand for a week or two.  
He claims that his wrist disability affects his employment as 
a police officer as it bothers him if he has to write or 
type.  

The veteran is service connected for residuals of right wrist 
injury with surgery and arthritic change, currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5215.  As provided by the December 2002 VA examination, 
the veteran is right-handed and as such, is entitled to an 
evaluation pertinent to dominant/major handedness.  

The Board initially notes that the record contains a 
diagnosis of degenerative joint disease of the right wrist.  
As indicated previously, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  As such, the veteran's 
arthritis of the right wrist has been rated under Diagnostic 
Code 5215.  

Under Diagnostic Code 5215, the maximum assignable rating is 
10 percent, which contemplates palmar flexion limited in line 
with the forearm or dorsiflexion is less than 15 degrees.  As 
indicated by the December 2002 VA examination, the veteran 
was able to extend his wrist to 70 degrees and was able to 
flex it to approximately 80 degrees.  Radial deviation was 
approximately 20 degrees and ulnar deviation was 
approximately 35 degrees.  As indicated previously, the 
normal range of wrist motion is from zero to 70 degrees of 
dorsiflexion/extension, from zero to 80 degrees of palmar 
flexion, from zero to 45 degrees of ulnar deviation, and from 
zero to 20 degrees of radial deviation.  See 38 C.F.R. § 
4.71, Plate I.  As such, the December 2002 VA examination 
revealed full ranges of dorsiflexion, palmar flexion, and 
radial deviation.  The veteran's ulnar deviation was slightly 
limited to 35 degrees, as opposed to the normal 45 degrees.  
Additional treatment records reveal complaints of right wrist 
pain and, in September 2004, the veteran had pain with 
internal or external rotation of the right wrist and 
discomfort when he dripped with the right hand.  Also in 
September 2004, X-ray evidence revealed a healing scaphoid 
fracture.  The Board finds that the pain and discomfort of 
wrist movement are contemplated by the 10 percent evaluation 
assigned under Diagnostic Code 5215.  See DeLuca, supra.  
Furthermore, the veteran is not entitled to a higher 
evaluation based on such criteria as the holding in DeLuca 
does not apply where the maximum schedular rating for 
limitation of motion is in effect for the joint in question. 

The Board notes that Diagnostic Code 5214 pertains to 
ankylosis of the wrist.  As indicated in the preceding 
paragraph, the veteran had range of motion, albeit slightly 
limited and with pain, at the December 2002 VA examination 
and at a September 2004 VA office visit.  Therefore, as the 
medical evidence of record demonstrates that the veteran is 
capable of range of motion, Diagnostic Code 5214 is not for 
application.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation for the 
veteran's right wrist.  A review of the record, to include 
the medical evidence, fails to reveal any additional 
functional impairment associated with the veteran's right 
wrist disability to warrant consideration of alternate rating 
codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation of his right wrist disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

Extra-Schedular Consideration

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  In this case, while the veteran 
has stated that his right knee and right wrist disabilities 
hinder his employment as a police officer, the Board notes 
that there is no indication that he has missed time from 
work, outside of his surgical recoveries, due to such 
service-connected disabilities.  Also, included in the claims 
file is a September 2003 note indicating the veteran could 
return to work on full duty with no restrictions.  The Board 
also observes that the veteran had post-service surgeries on 
his right knee.  In recognition of this, the veteran was 
granted temporary total evaluations due to treatment of a 
service-connected condition requiring convalescence under 
38 C.F.R. § 4.30 from September 25, 1995, to December 31, 
1995, and from June 24, 2003, to September 30, 2003.  Such 
grants contemplated a period of additional disability for 
which the veteran has been compensated.  Currently, however, 
the medical evidence shows that any objective manifestations 
of the veteran's service-connected disabilities are exactly 
those contemplated by the schedular criteria and considered 
in the 20, 20, and 10 percent ratings assigned to the 
veteran's degenerative arthritis of the right knee, residuals 
of right knee surgery, with insufficient ligament, and 
residuals of right wrist injury with surgery and arthritic 
change, respectively.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
assigned evaluations.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

An increased rating for service-connected degenerative 
arthritis of the right knee, currently evaluated as 20 
percent disabling, is denied.

An increased rating for service-connected residuals of right 
knee surgery, with insufficient ligament, currently evaluated 
as 20 percent disabling, is denied.

An increased rating for service-connected residuals of right 
wrist injury with surgery and arthritic change, currently 
evaluated as 10 percent disabling, is denied. 



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


